NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MARTRICIA J. CHAPMAN,
Petitioner, .
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3066 _
Petition for review of the Merit Systems Protection
Board in case no ATO752100423-I-1.
ON MOTION '
ORDER
The United States Posta1 Service (`USPS) moves to
reform the caption to name the Merit Systems Protection
Board as respondent The USPS states that the Board
consents to the motion
Upon consideration thereof
IT ls ORDERED THAT:

CHAPMAN v. MSPB 2
(1) The motion is granted The revised official caption
is reflected above.
(2) The Board should calculate its brief due date from
the date of filing of this order.
FoR THE CoURT
APR 31 2911 131 Jan H0rba1;,;
13
ate J an H0rbaly
C1erk
cc: Kin1berly l. Kennedy, Esq.
Stephanie C0nley, Esq. (copy of petiti0ner's informal
brief enclosed)
Martricia J. Chap1nan "
s24
U.S. C0URlEllllI5F\pPEALS FOR
THE FEDERAL ClRGlJ|T
APR 21 2011
.|ANHDRBALY
Cl.EH(